USCA11 Case: 18-12024           Date Filed: 08/04/2021       Page: 1 of 2



                                                                                   [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 18-12024
                               ________________________

                      D.C. Docket No. 1:16-cr-00243-ODE-JFK-1

UNITED STATES OF AMERICA,

                                                                           Plaintiff-Appellee,

                                            versus

NATHAN VAN BUREN,

                                                                        Defendant-Appellant.
                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                      (August 4, 2021)

Before MARTIN, ROSENBAUM, and BOGGS,∗ Circuit Judges.

                        ON REMAND FROM THE
                  SUPREME COURT OF THE UNITED STATES

PER CURIAM:



       ∗ Honorable Danny J. Boggs, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
          USCA11 Case: 18-12024       Date Filed: 08/04/2021   Page: 2 of 2



      When this case came to us initially, our circuit precedent required that we

affirm Van Buren’s conviction for computer fraud under 18 U.S.C. § 1030 because

he misused a database for an inappropriate nonbusiness reason, even though he

was otherwise authorized to use and could lawfully access the database. See

United States v. Van Buren, 940 F.3d 1192, 1207–08 (11th Cir. 2019) (citing

United States v. Rodriguez, 628 F.3d 1258, 1263 (11th Cir. 2010)). On June 3,

2021, the United States Supreme Court reversed our decision, holding that 18

U.S.C. § 1030 applies when a person “accesses a computer with authorization but

then obtains information located in particular areas of that computer—such as files,

folders, or databases—that are off limits to him.” Van Buren v. United States, 593

U.S. __, 141 S. Ct. 1648, 1652, 1662 (2021). “It does not cover those who, like

Van Buren, have improper motives for obtaining information that is otherwise

available to them.” Id. at 1652. For the reasons stated in the Supreme Court’s

decision, we vacate Van Buren’s conviction for computer fraud under 18 U.S.C.

§ 1030 and remand this case to the district court for further proceedings consistent

with the Supreme Court’s decision.

      VACATED AND REMANDED.




                                          2